Name: Commission Regulation (EEC) No 2162/88 of 20 July 1988 laying down to what extent applications for issue of export licences submitted during July 1988 for beef and veal products which may benefit from special import treatment in a third country may be accepted
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 190/16 Official Journal of the European Communities 21 . 7. 88 COMMISSION REGULATION (EEC) No 2162/88 of 20 July 1988 laying down to what extent applications for issue of export licences submitted during July 1988 for beef and veal products which may benefit from special import treatment in a third country may be accepted Whereas the quantities for which licence applications have been lodged for the third quarter of 1988 are lower than those available ; whereas these applications can, therefore, be met in full, HAS ADOPTED THIS REGULATION : Article 1 The applications for export licences lodged for the beef and veal referred to in Regulation (EEC) No 2973/79 for the third quarter of 1988 shall be met in full ^ THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2931 /79 of 20 December 1979 on the granting of assistance for export of agricultural products which may benefit from a special import treatment in a third country ('), and in particular Article 1 (2) thereof, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal (2), as last amended by Regulation (EEC) No 3905/87 (3), Whereas Commission Regulation (EEC) No 2377/80 of 4 September 1980 on special detailed rules for the appli ­ cation of the system of import and export licences in the beef and veal sector (4), as last amended by Regulation (EEC) No 3988/87 (*), lays down, in Articles 14 and 15, detailed rules for export licence applications for the products referred to in Article 1 of Commission Regula ­ tion (EEC) No 2973/79 (*), as last amended by Regulation (EEC) No 3434/87 Q ; whereas Article 15 (6) (c) of Regu ­ lation (EEC) No 2377/80 requires the Commission, where the quantities in respect of which licences are applied for exceed the quantities available, to reduce the quantities requested by a fixed percentage ; Whereas Commission Regulation (EEC) No 2973/79 fixed the quantities of meat which might be exported on special terms for the third quarter of 1988 ; Article 2 Applications for licences in respect of the meat referred to in Article 1 may be entered in accordance with Articles 14 and 15 of Regulation (EEC) No 2377/80 during the first 10 days of the fourth quarter of 1988, the total quan ­ tity available being 3 590 tonnes. Article 3 This Regulation shall enter into force on 21 July 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 July 1988 . For the Commission Frans ANDRIESSEN Vice-President (&gt;) OJ No L 334, 28 . 12. 1979, p. 8 . (2) OJ No L 148, 28 . 6. 1968, p. 24. 0 OJ No L 370, 30 . 12. 1987, p. 7. (4) OJ No L 241 , 13 . 9 . 1980, p. 5 . 0 OJ No L 376, 31 . 12. 1987, p. 31 . ( «) OJ No L 336, 29. 12. 1979, p. 44. o OJ No L 327, 18 . 11 . 1987, p. 7.'